 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   CARLOS CERVANTES,                                  No. 2:17-cv-2203 CKD P
12                      Plaintiff,
13          v.                                          ORDER
14   A. JENKINS, et al.,
15                      Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. By order filed November 8, 2018, the undersigned screened the complaint and

19   found that plaintiff had stated a claim against defendant Jenkins while his claims against the Doe

20   defendants were dismissed with leave to amend. (ECF No. 4 at 7.) Plaintiff was given the option

21   to either proceed on his claim against Jenkins or to amend the complaint and was directed to

22   notify the court of his decision within fourteen days. (Id.) He was also directed to notify the

23   court of his correct address because the California Department of Corrections and

24   Rehabilitation’s (CDCR) inmate locator indicated that he had been moved to Valley State Prison.

25   (Id.) Plaintiff has failed to notify the court of both how he would like to proceed and of his

26   correct address. He will be given one more opportunity to notify the court as to how he would

27   like to proceed, and if he fails to do so, the court will construe his silence as a decision to proceed

28   on the complaint as screened. Because the CDCR’s inmate locator still shows plaintiff as being
                                                        1
 1   housed at Valley State Prison, his address of record will be updated accordingly.

 2             Based on the foregoing, IT IS HEREBY ORDERED that:

 3             1. Within fourteen days of service of this order, plaintiff shall complete and return the

 4   attached form notifying the court whether he wants to proceed on the screened complaint or

 5   whether he wants to file an amended complaint. Failure to return the attached form will be

 6   construed as a decision to proceed on the complaint as screened without amendment.

 7             2. The Clerk of the Court is directed to update plaintiff’s address of record to Valley

 8   State Prison, P.O. Box 96, Chowchilla, CA 93610-0096.

 9   Dated: December 26, 2018
                                                        _____________________________________
10
                                                        CAROLYN K. DELANEY
11                                                      UNITED STATES MAGISTRATE JUDGE

12   13:cerv2203.option

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   CARLOS CERVANTES,                               No. 2:17-cv-2203 CKD P
12                     Plaintiff,
13          v.                                       PLAINTIFF’S NOTICE ON HOW TO
                                                     PROCEED
14   A. JENKINS, et al.,
15                     Defendants.
16

17          Check one:

18   _____ Plaintiff wants to proceed immediately on his Eighth Amendment claim against defendant

19          Jenkins without amending the complaint. Plaintiff understands that by going forward

20          without amending the complaint he is voluntarily dismissing without prejudice his claims

21          against the Doe defendants.

22

23   _____ Plaintiff wants to amend the complaint.

24

25   DATED:_______________________

26                                              Carlos Cervantes
                                                Plaintiff pro se
27

28
                                                     3
